146 Ga. App. 572 (1978)
246 S.E.2d 690
WALKER
v.
THE STATE.
55693.
Court of Appeals of Georgia.
Argued April 11, 1978.
Decided June 12, 1978.
Rehearing Denied July 5, 1978.
Twitty & Twitty, Jack G. Slover, Jr., for appellant.
H. Lamar Cole, District Attorney, Alden W. Snead, Assistant District Attorney, for appellee.
BELL, Chief Judge.
Defendant appeals from his conviction for possession of marijuana. Held:
1. The search warrant issued in this case was based on an informer's tip. This particular informant had not previously been used by the police. The informant's tip was to the effect that he had observed the defendant selling drugs two days previously in a particular area of Moultrie, Georgia; that defendant always went to this area on his lunch break to sell marijuana and that he had marijuana in his possession on the date that the warrant was issued. The officer seeking the warrant also testified before the issuing magistrate that the informant gave information as to defendant's place of employment, the type of car driven by defendant and his residence address, which evidence was corroborated by the fact that the affiant officer also knew this of his own personal knowledge. These facts sufficiently established probable cause based on the informant's hearsay under the test outlined in Spinelli v. United States, 393 U.S. 410 (89 SC 584, 21 LE2d 637). The evidence showed a factual basis which authorized the magistrate to find that the informant was reliable and that the information furnished was based on the informant's personal knowledge and thus was more than a casual rumor circulating in the underworld or an accusation based merely on general reputation. Probable cause was shown and the trial court correctly denied the motion to suppress.
2. Defendant objected to the admission of five envelopes of marijuana on the ground that no foundation had been laid. This ground of objection has no merit as it is too indefinite to raise any issue as to the admissibility of the evidence. James v. State, 215 Ga. 213 (109 SE2d 735).
3. The evidence authorized the conviction.
Judgment affirmed. Shulman and Birdsong, JJ., *573 concur.